DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to application filed on 10/08/2019.
Claims 1 – 20 are presented for examination.

Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claims 1 – 20, the prior art fails to show performing a first inversion using the inversion cost functional to estimate a set of pipe properties at a first plurality of depth points; optimizing the inversion cost functional such that the estimated set of pipe properties at the first plurality of depth points minimize an objective functional; performing a second inversion using the optimized inversion cost functional to estimate a set of pipe properties at a second plurality of depth points; and displaying the set of pipe properties at the second plurality of depth points to a user.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.


Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Fouda et al. (10,823,873) is cited for its disclosure of a high-dynamic-range inversion for pipe inspection using an electromagnetic induction tool disposed interior to a set of pipes, inducing pulsed eddy currents in the set of pipes and measuring a time-dependent transient response signal and creating a computational model of the electromagnetic induction tool and the set of pipes.
Guner et al. (10,317,331) is cited for its disclosure of determining pipe properties in corrosion inspection including at least one transmitter and at least one receiver; obtaining nominal parameters of pipe properties and determining nominal responses corresponding to the nominal parameters and determining a defect profile for a plurality of pipes disposed in a wellbore.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263.  The examiner can normally be reached on M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/REENA AURORA/Primary Examiner, Art Unit 2858